Title: Bernard Peyton to Thomas Jefferson, 10 November 1817
From: Peyton, Bernard
To: Jefferson, Thomas


                    
                        
                            Dear sir
                            Richd
10 Novemr "17
                        
                        Your esteemed letter of the 5th: current has been recd and contents noted—   I have forwarded by Mr Johnson’s Boat 110 ℔s: best Bourbon Coffee & one, of your seven Tons Plaister of Paris which I procured of excellent quality delivered on the Basin Bank at $9– I hope you will find that & the Coffee to suit.
                        
                            I have the honor to be Very respectfully sir Your Obt: Sert:
                            Bernard Peyton.
                        
                    
                    
                        
                            
                                110 ℔s Best Bourbon Coffee at 26 Cts 
                                 $28.60
                            
                            
                                9 7 Tons Plaister of Paris at $9
                                63.00
                            
                        
                        
                        
                        
                        
                        
                        
                        
                        
                    
                